[Cite as State v. Huggins, 2015-Ohio-3400.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               SENECA COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 13-15-13

        v.

ANTWAN L. HUGGINS,                                        OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Seneca County Common Pleas Court
                             Trial Court No. 13CR0115

                                      Judgment Affirmed

                            Date of Decision: August 24, 2015




APPEARANCES:

        Antwan L. Huggins, Appellant

        Angela M. Boes for Appellee
Case No. 13-15-13


PRESTON, J.

        {¶1} Although originally placed on our accelerated calendar, we have

elected pursuant to Loc.R. 12(5) to issue a full opinion in lieu of a summary

journal entry. Defendant-appellant, Antwan L. Huggins (“Huggins”), appeals the

April 6, 2015 judgment entry of the Seneca County Court of Common Pleas

denying his motion to withdraw his pleas of no contest to the indictment. For the

reasons that follow, we affirm.

        {¶2} On August 14, 2013, the Seneca County Grand Jury indicted Huggins

on: Count One of possession of drugs, with a specification, in violation of R.C.

2925.11(A), (C)(4)(e), a first-degree felony; and Count Two of illegal conveyance

of drugs of abuse onto the grounds of a specified governmental facility in violation

of R.C. 2921.36(A)(2), (G)(2), a third-degree felony.                         (Doc. No. 4).          The

indictment stated that one of the penalties for Count Two was “a driver’s license

suspension of not less than six (6) months nor more than five (5) years.” (Id.). On

September 6, 2013, plaintiff-appellee, the State of Ohio, moved to amend the

indictment to remove the reference to a driver’s license suspension as one of the

penalties for Count Two. (Doc. No. 12). The trial court granted the State’s

motion on September 9, 2013.1 (Doc. No. 13).




1
  On November 26, 2013, the State filed another motion to amend the indictment to remove the statement
that “there is a presumption for a prison term” for Count Two. (Doc. No. 40). The trial court granted that
motion the same day. (Doc. No. 41).

                                                   -2-
Case No. 13-15-13


      {¶3} Huggins entered pleas of not guilty to the counts of the indictment

and, on September 23, 2013, moved to suppress evidence. (Doc. Nos. 11, 18). On

November 13, 2013, following a hearing on November 8, 2013, the trial court

denied Huggins’s motion to suppress. (Doc. No. 38).

      {¶4} On November 26, 2013, under a plea agreement between Huggins and

the State, Huggins withdrew his pleas of not guilty and pled no contest to each

count of the amended indictment. (See Doc. Nos. 42, 43). The trial court found

Huggins guilty of each count of the amended indictment. (See Doc. No. 43).

      {¶5} On December 12, 2013, Huggins filed two pro se motions. (Doc. Nos.

44, 45). In one, Huggins moved for reconsideration of the trial court’s denial of

his motion to suppress evidence. (Doc. No. 44). In the other, Huggins moved to

withdraw his no-contest pleas and for new counsel. (Doc. No. 45).

      {¶6} The trial court granted Huggins’s request for new counsel and, on

March 17, 2014, held a hearing on Huggins’s motion to withdraw his no-contest

pleas. (See Doc. No. 63). On March 21, 2014, the trial court denied Huggins’s

motion to withdraw his no-contest pleas. (Id.).

      {¶7} On April 14, 2014, the trial court sentenced Huggins. (See Doc. No.

65). As part of the sentence, the trial court imposed a one-year suspension of

Huggins’s driver’s license on each count, to be served consecutively for a total

driver’s license suspension of two years. (Sentencing Tr. at 11); (Doc. No. 65).



                                        -3-
Case No. 13-15-13


       {¶8} On April 17, 2014, Huggins appealed the trial court’s judgment entry

of sentence. (Doc. No. 67).

       {¶9} On September 24, 2014, Huggins, pro se, filed a “petition to vacate or

set aside judgment of conviction or sentence.” (Doc. No. 73). The trial court

overruled Huggins’s petition on October 10, 2014. (Doc. No. 77).

       {¶10} On November 10, 2014, this court affirmed the trial court’s April 15,

2014 judgment entry of sentence. State v. Huggins, 3d Dist. Seneca No. 13-14-10,

2014-Ohio-4999, ¶ 48. Specifically, we overruled Huggins’s assignments of error

arguing that the trial court erred by denying his motions to suppress evidence and

to withdraw his no-contest pleas. Id. at ¶ 19-47.

       {¶11} On April 1, 2015, Huggins, pro se, filed a “motion to withdraw

plea.” (Doc. No. 78). In that motion, Huggins requested that the trial court allow

him to withdraw his no-contest pleas, arguing that he suffered manifest injustice

because “the sentence that was imposed is a sentence that is contrary to law and a

sentence that is different then [sic] the plea contract,” which did not provide that

Huggins might be sentenced to a driver’s license suspension for Count Two. (Id.

at 8). He also argued, “The Judge in this matter even after signing the plea

contract * * * still sentenced the defendant to a driver’s license suspension on

count two when count two did not carry a driver’s license suspension and in

volition [sic] of the plea contract he signed, therein making the sentence contrary



                                        -4-
Case No. 13-15-13


to law and void.” (Id. at 6). The trial court denied Huggins’s motion on April 6,

2015. (Doc. No. 76).

       {¶12} On April 27, 2015, Huggins, pro se, filed a notice of appeal of the

trial court’s April 6, 2015 judgment entry.      (Doc. No. 80).     He raises one

assignment of error for our review.

                              Assignment of Error

      The trial court erred and abused it’s [sic] discretion when it
      failed to find manifest injustice and allow the defendant to
      withdraw his no contest plea on a void sentence.

      {¶13} In his assignment of error, Huggins argues that the trial court erred

by denying his April 1, 2015 motion to withdraw his no-contest pleas because, by

imposing a driver’s license suspension for Count Two, the trial court “substituted

a different sentence for [sic] that provided for by statute or one that was greater

than that provided for by law,” resulting in “‘manifest injustice’ in the plea and

mak[ing] the resulting sentence VOID and show[ing] that this mater [sic] must go

back to status quo.” (Emphasis sic.) (Appellant’s Brief at 5).

      {¶14} “Appellate review of the trial court’s denial of a motion to withdraw

a guilty plea is limited to whether the trial court abused its discretion.” State v.

Streeter, 3d Dist. Allen No. 1-08-52, 2009-Ohio-189, ¶ 12, citing State v. Nathan,

99 Ohio App. 3d 722, 725 (3d Dist.1995), citing State v. Smith, 49 Ohio St. 2d 261

(1977). An abuse of discretion suggests the trial court’s decision is unreasonable,

arbitrary, or unconscionable. State v. Adams, 62 Ohio St. 2d 151, 157 (1980).

                                        -5-
Case No. 13-15-13


       {¶15} Crim.R. 32.1 provides, “A motion to withdraw a plea of guilty or no

contest may be made only before sentence is imposed; but to correct manifest

injustice the court after sentence may set aside the judgment of conviction and

permit the defendant to withdraw his or her plea.” “However, a trial court has no

jurisdiction to consider a Crim.R. 32.1 motion to withdraw a guilty [or no-contest]

plea after the judgment of conviction has been affirmed by an appellate court.”

Streeter at ¶ 14, citing State ex rel. Special Prosecutors v. Judges, Court of

Common Pleas, 55 Ohio St. 2d 94, 97-98 (1978). Here, because this court affirmed

Huggins’s conviction on direct appeal, we conclude that the trial court lacked

jurisdiction to consider his April 1, 2015 post-sentence motion to withdraw his no-

contest pleas. Id. at ¶ 15. Therefore, the trial court did not abuse its discretion by

denying Huggins’s April 1, 2015 motion to withdraw his no-contest pleas. Id. at ¶

18.

       {¶16} Huggins’s assignment of error is overruled.

       {¶17} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                 Judgment Affirmed

ROGERS, P.J., concurs in Judgment Only

WILLAMOWSKI, J., concurs.

/jlr



                                         -6-